 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     DEANNA MARIE KUJAWA,
 8
                               Plaintiff,                  CASE NO. C18-5819-BAT
 9
            v.                                             ORDER GRANTING APPLICATION
10                                                         TO PROCEED IN FORMA PAUPERIS
     COMMISSIONER OF SOCIAL SECURITY,
11
                               Defendant.
12

13          The Court GRANTS plaintiff’s in forma pauperis application, Dkt. 1, and ORDERS:

14   Plaintiff shall be issued summonses. Plaintiff is responsible for serving the complaint and

15   summonses, and must file proof of service as required by Rule 4 of the Federal Rules of Civil

16   Procedure. Plaintiff may effectuate service electronically as detailed in Amended General Order

17   04-15 and General Order 05-15, by sending a copy of the summonses and complaint, along with

18   plaintiff’s identifying information, by email to USAWAW.SSAClerk@usdoj.gov.

19          DATED this 11th day of October, 2018.

20

21                                                        A
                                                          BRIAN A. TSUCHIDA
22                                                        Chief United States Magistrate Judge

23

24

25   ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
